

117 HR 5240 IH: Rural Health Training Opportunities Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5240IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Sewell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require geographical diversity in the provision of health profession opportunity grants under section 2008 of the Social Security Act, and to require the support services provided through the use of the grants to include a transportation assistance plan.1.Short titleThis Act may be cited as the Rural Health Training Opportunities Act.2.Geographical diversity in provision of grants; inclusion of transportation assistance plan among support servicesSection 2008 of the Social Security Act (42 U.S.C. 1397g) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following:(c)Geographical diversity; transportation assistance plan(1)Preference for applications for projects to serve a rural areaIn considering applications for a grant under this section, the Secretary shall give preference to applications which describe a demonstration project that will serve a rural area in which—(A)the community in which the individuals to be enrolled in the project reside is located;(B)the project will be conducted; or(C)an employer partnership that has committed to hiring individuals who successfully complete all activities under the project is located.(2)Support required to include transportation assistance planA project for which a grant is made under this section shall include a plan to provide project participants with transportation through means such as the following:(A)Referral to, and assistance with enrollment in, a subsidized transportation program.(B)If a subsidized transportation program is not reasonably available, direct payments to subsidize transportation costs.For purposes of this paragraph, the term transportation includes public transit, or gasoline for a personal vehicle if public transit is not reasonably accessible or available. (3)Reports to the congressDuring each Congress, the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report—(A)on, with respect to the period since the period covered in the most recent prior report submitted under this paragraph—(i)the number of applications submitted under each subsection of this section, with a separate statement of the number of applications referred to in paragraph (1); and(ii)the number of the applications that were approved, with a separate statement of the number of such applications referred to in paragraph (1); and(B)that includes an assessment of the effectiveness of the demonstration projects conducted under this section with respect to addressing health professions workforce shortages or in-demand jobs in rural areas..3.Effective dateThe amendments made by this Act shall take effect on October 1, 2021.